Citation Nr: 1130247	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent as of August 1, 2006 for status post-fracture of left femur with secondary degenerative changes and history of adjacent myositis ossificans with exostosis of the left hip and two scars (hereafter a left hip disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSEs AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which assigned a temporary 100 percent rating based on surgical convalescence from May 11, 2006 to July 31, 2006 for the Veteran's left hip disability, and reinstated a 30 percent rating as of August 1, 2006.

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in April 2008.  A transcript of the hearing has been associated with the claims file.

The Veteran had also been scheduled for a hearing before the Board in September 2009, but the Veteran subsequently cancelled the hearing and requested that the Board made a decision based on the evidence of record.

In May 2010 the Board remanded this claim for further development.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The Veteran's left hip disability has been manifested by pain, weakness, stiffness, deformity, instability, locking, and lack of endurance, with flexion to 80 degrees and abduction to 35 degrees.

2.  There is no evidence of ankylosis of the left hip, flail joint, nonunion of the femur, fracture of the surgical neck of the femur with false joint, or genu recurvatum. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, after the Veteran appealed the January 2007 rating decision granting a temporary total rating and then reinstating the 30 percent rating as of August 1, 2006, letters dated in November 2007 and June 2008 provided the Veteran with all notice required under the VCAA with regard to claims for increased ratings, including the general criteria for evaluating disabilities, examples of the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective duties for obtaining such evidence.  Although these letters were not sent prior to the January 2007 rating decision, any delay in notification was not prejudicial to the Veteran's claim, as he has had an opportunity to submit additional information and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in January 2008, June 2009, and most recently in May 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  Moreover, pursuant to the Board's May 2010 remand directives, the Veteran's Social Security Administration (SSA) records, and VA treatment records dated after October 2008 were obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  By the same token, the Board finds that there was substantial compliance with its May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed most recently in September 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and the Veteran's pertinent medical history, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim, including the Veteran's ranges of motion of the left hip and functional limitations with regard to symptoms such as pain, weakness, lack of endurance, and instability.   See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's left hip disability since he was last examined in September 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  The Board likewise finds that there has been substantial compliance with its May 2010 remand directive to provide a VA examination if there is evidence showing a worsening of the Veteran's disability since the December 2006 VA examination was conducted.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his left hip disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  
 
The Veteran's left hip disability has been rated under Diagnostic Codes (DC's) 5003, pertaining to degenerative arthritis, and 5255, which pertains to impairment of the femur.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of femur, with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent evaluation.  The highest rating available under that code, 80 percent, is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.

A June 2006 VA treatment record reflects that the Veteran's left leg was shorter than the right leg and did not fully extend. 

A December 2006 VA examination report reflects that since the Veteran's May 2006 left hip surgery, there was an occasional dull aching in his left leg when walking or sitting straight up.  He stated that it was not painful but rather presented an "aggravating discomfort" that was a 4 out of 10 in severity.  The Veteran reported that he was unable to lie down on his left side.  He had one to two flare-ups of pain on a weekly basis.  With walking the pain increased to a 5 to 6 out of 10 in severity, usually when he was stepping out of a truck at work.  With weather changes the pain increased to an 8 out of 10 in severity.  The Veteran had numbness at the surgical site but denied shooting pains down the leg.  With respect to functional impairment, the Veteran stated that the pain caused him to be very cautious at work and that he had to monitor his bending, climbing, sitting, and other body positions at all times to prevent exacerbations of the pain.  He further related that the pain interfered with riding his motorcycle in that he had to get off and stretch every hour.  He no longer hunted due to the pain caused by walking on uneven ground.  The Veteran was able to walk greater than one mile and go up and down two flights of stairs with difficulty.  He had occasional problems with loss of balance if he stood too quickly.  He was able to perform activities of daily living without assistance.  

On examination, the Veteran's posture was straight and his gait was stable, although he walked with a mild to moderate limp on the left leg.  He did not wear a brace.  The Veteran's muscle mass, tone, and strength were symmetric.  He had diminished strength in the left lower extremity with fatiguing and lack of endurance after continuous resistance greater than gravity.  The Veteran had flexion of the left hip to 110 degrees with pain beginning at 110 degrees; extension to 30 degrees without pain; abduction to 40 degrees with pain beginning at 40 degrees; adduction to 20 degrees with no pain; internal rotation 30 degrees with pain at 30 degrees; and external rotation to 60 degrees with no pain.  The examiner did not note any neurological abnormalities associated with the left hip, but did find loss of sensation at the surgical site.  The examiner summed up the Veteran's left hip disability as consisting of limited range of motion and pain to the left lower extremity status post femur fracture with a mild to moderate impact on functional ability. 

A November 2007 statement from a supervisor at the fire department where the Veteran worked at the time reflects that the Veteran's duties had to be decreased due to his limited physical abilities.  In this regard, he was no longer able to perform activities involving heavy lifting or moving of equipment.  

At the April 2008 DRO hearing, the Veteran stated that since November 2007 he was no longer working at the fire department and believed that this was in part attributable to his left hip disability.  However, he further stated that his employment was terminated primarily due to other issues unrelated to his hip.  With regard to work problems associated with his hip disability, he stated that he had trouble getting in and out of vehicles, and that his job had involved frequently getting in and out of vehicles.  The Veteran also had trouble walking with objects over forty pounds.  He stated that he had never missed work due to his left hip disability.  He also testified that when he last underwent surgery for his left hip in May 2006 (he had undergone two surgeries prior to that time), he was told that eventually he would need a left hip replacement.  With regard to his symptoms, the Veteran stated that he got very little sleep due to his hip pain.  He testified that his left leg had very little strength compared to his right leg, and that when stepping off of a curb or going up stairs, he had to step with his right foot first to maintain stability.  He further testified that he could not stand still for longer than fifteen to twenty minutes and had to move around a little.  Otherwise, he would lose feeling down to his left knee and risk falling over.  However, the Veteran denied that his left leg actually gave way or that he actually fell all the way down.  He stated that the loss of feeling lasted about 30 seconds in such situations.  With regard to pain, he stated that it was about a 1 or a 2, presumably out of 10, in terms of severity when sitting.  

An August 2008 SSA disability determination reflects that the Veteran was found to be disabled due to his left hip disability since November 2007.  The decision states that the Veteran's left hip disability limited him to light or sedentary jobs.  However, given the Veteran's past work history performing more physically intensive jobs, it was found that there were not enough jobs in the national economy to which the Veteran's past work experience and skills could be transferred.  

At the September 2010 VA examination, the Veteran reported constant left hip pain which he described as a stabbing pain that was a 4 out of 10 in severity when at rest.  With movement the pain increased to an 8 or 9 out of 10 in severity.  The Veteran stated that when sitting for longer than two hours the pain increased until he changed positions.  The Veteran also reported weakness, stiffness, deformity, instability or giving way, locking, and lack of endurance.  In terms of the Veteran's usual occupation and daily activities, the Veteran mowed with a rider, shoveled very little snow, and could go up ladders and stairs at his own pace.  He also went camping on a regular basis and golfed using a cart, although this activity caused him to get stiff and sore.  The Veteran could not run or jog and had to walk at a slow pace.  He stated that he could stand for thirty minutes and walk for a quarter of a mile.  He denied problems with loss of balance or falls.  

On examination, the Veteran walked with an antalgic gait favoring the left lower extremity.  His left foot was externally rotated in comparison to the right.  The Veteran had diminished strength in the left hip with flexion, adduction and abduction, and there was fatiguing or lack of endurance after continuous resistance greater than gravity.  No incoordination was noted.  The Veteran had flexion of the left hip to 80 degrees; extension to 28 degrees; abduction to 35 degrees; adduction to 40 degrees; internal rotation to 12 degrees; and external rotation to 75 degrees.  On repetitive testing, the Veteran had left flexion to 90 degrees, extension to 22 degrees, abduction to 30 degrees, adduction to 35 degrees, internal rotation to 18 degrees, and external rotation to 80 degrees.  The examiner diagnosed the Veteran with a left femur fracture, status post open reduction internal fixation (ORIF), removal of hardware due to infection, and removal of exostosis.  He stated that the Veteran's symptoms were secondary to the deformation of the proximal femur and mild degenerative joint disease.  The examiner found that the Veteran had additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance or incoordination. 

Based on the evidence discussed in the preceding paragraphs, the Board finds that a rating in excess of 30 percent under DC 5255 is not warranted.  At the outset, the Board notes that the 30 percent rating was initially granted in an October 2003 rating decision under Diagnostic Codes 5003 and 5255 based on the Veteran's painful and decreased range of motion and mild disturbance of locomotion.  As observed in that decision, there was no evidence of malunion or nonunion of the femur.  Because there continues to be no evidence of malunion or nonunion of the femur, or fracture of the surgical neck of the femur with false joint, the Board finds that a rating in excess of 30 percent is not warranted under DC 5255.  Rather, the Veteran's left hip disability most closely approximates the criteria for a 30 percent rating under DC 5255, which is assigned for malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The Veteran's left hip disability, which includes arthritic involvement, has also been evaluated under DC 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

Range of motion of the left hip and thigh is evaluated under DC's 5251, 5252, and 5253 in § 4.71a.  Under DC 5251, limitation of extension of the thigh to 5 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a.  Under DC 5252, limitation of flexion of the thigh to 10 degrees is assigned a 40 percent rating.  Limitation of flexion to 20 degrees is assigned a 30 percent rating.  Limitation of flexion to 30 degrees is assigned a 20 percent rating.  Limitation of flexion to 45 degrees is assigned a 10 percent rating.  Id.  Under DC 5253, limitation of abduction of the thigh, where motion is lost beyond 10 degrees, is assigned a 20 percent rating.  Limitation of adduction to the point where the legs cannot be crossed is assigned a 10 percent rating.  Limitation of rotation of the thigh to the point where the affected leg cannot toe-out more than 15 degrees is assigned a 10 percent rating.  Id. 

The Board notes that normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Here, the Board finds that a rating in excess of 30 percent under DC 5003 cannot be assigned based on limitation in range of motion.  The Veteran's extension of the thigh well exceeded 5 degrees in both the December 2006 and the September 2010 VA examination reports.  See id., DC 5251.  Likewise, both examination reports show that the Veteran's flexion of the left hip exceeded 45 degrees.  See id., DC 5252.  Finally, the Veteran's abduction of the thigh exceeded 10 degrees at both VA examinations, and the Veteran has not been shown to have limitation of adduction to the point where he cannot cross his legs or limitation of rotation to the point where his left leg cannot toe-out more than 45 degrees.  See id., DC 5253.  Accordingly, the Board finds that the rating criteria for a rating in excess of 30 percent based on limitation of motion have not been met.  

The Board has also considered the DeLuca factors, which require that consideration be given to whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  The Board acknowledges the functional limitations imposed by the Veteran's left hip disability, including his pain, weakness, lack of endurance, antalgic gait, difficulties with standing and walking, difficulty sleeping, and decreased range of motion on repetitive testing, as described above.  However, the Board finds that these limitations have already been compensated in the assignment of a 30 percent rating.  In this regard, as discussed above, the Veteran's left hip disability was initially assigned a 30 percent rating in the October 2003 rating decision based on painful and decreased range of motion and mild disturbance of locomotion, even though his actual ranges of motion did not meet the criteria for even a compensable rating at the time, and there was no evidence of malunion of the femur.  In other words, the DeLuca criteria have effectively already been taken into account in assigning a 30 percent rating, especially given the fact that even on repeat testing the Veteran's ranges of motion exceeded the limitations required for compensable ratings under DC's 5251, 5252, and 5253.  The Board also notes that the Veteran has stated that he regularly goes camping and plays golf.  The ability to engage in such activities weighs against assignment of a rating in excess of 30 percent based on the DeLuca criteria.  Accordingly, the Board finds that the Veteran's pain, weakness, lack of endurance, instability, and diminished range of motion on repetitive testing does not represent yet additional disability beyond the 30 percent evaluation already assigned.  Therefore, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.   

The Board further finds that a separate rating under DC 5003 for arthritis of the left hip cannot be assigned, as arthritis manifested by limitation of motion of the left hip has already been compensated under DC 5255.  See 38 C.F.R. § 4.71a.  Indeed, to assign a separate rating under DC 5003 would result in compensating the Veteran twice for the same manifestations of his left hip disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Finally, the Board notes that a rating in excess of 30 percent is not available under DC 5003.   38 C.F.R. § 4.71a.

The Board has considered the potential application of other diagnostic codes pertaining to disabilities of the hip and thigh.  However, as there is no evidence of ankylosis of the hip (DC 5250), flail joint of the hip (DC 5254), or genu recurvatum (DC 5250), the Board finds that no other potentially relevant diagnostic code is applicable in the present case.  See 38 C.F.R. § 4.71a.

The Board acknowledges the fact that the August 2008 SSA decision found the Veteran to be disabled due to his left hip disability.  However, a determination by SSA that a veteran is unemployable is to be considered but is not controlling for the purpose of adjudicating entitlement to VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  The decision itself reflects that the Veteran was still capable of performing light and sedentary employment.  The evaluation of a disability under VA law is different from the determination that SSA makes as to whether a claimant can engage in substantial gainful employment due to a disability.  In this regard, in the present case the Veteran was adjudicated as disabled by SSA because although it was found that he could still perform light labor, there were no jobs reasonably available in the national economy to which the Veteran's work background and skill set could be transferred.  Such a determination is irrelevant to evaluating the Veteran's disability under VA's schedular criteria.  Significantly, the Board also notes that the Veteran stated at the August 2008 DRO hearing that although he believed his left hip disability played a part in the termination of employment at his last job, the primary reason was unrelated to his hip disability.  Therefore, the Board does not find the August 2008 SSA determination or the fact that the Veteran's employment was terminated at his last job to constitute probative evidence of unemployability or a greater disability level than what is already reflected in the 30 percent evaluation. 

The Board acknowledges the Veteran's contention that his left hip disability is more disabling than contemplated by the current evaluation.  However, while the Veteran's statements are competent and credible with respect to his subjective complaints, his contention that his left hip disability warrants a higher rating is outweighed by the competent and credible medical evidence reflecting the actual severity of his left hip disability as shown in the December 2006 and September 2010 VA examinations.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate tests and studies to determine the degree of impairment associated with the Veteran's disability, and to render competent medical opinions on the same.  The Veteran has not been shown to have such training or expertise.  Therefore, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements.  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent at any time since August 1, 2006, the date that the 30 percent rating was reinstated after assignment of the temporary total rating for surgical convalescence.  Thus, staged ratings are not appropriate for the time frame on appeal.  See Hart, 21 Vet. App. at 509-10. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated that he is unemployable due to his left hip disability.  As discussed above, the Board finds neither the August 2008 SSA determination nor the fact that the Veteran's employment was terminated at his last place of work to constitute probative evidence of unemployability for the purpose of determining whether the issue of entitlement to TDIU has been raised.  The evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to his left hip disability.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected left hip disability is contemplated and reasonably described by the rating criteria, as shown in the above discussion.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that the Veteran's left hip disability does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for the Veteran's left hip disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 30 percent as of August 1, 2006 for a left hip disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


